
	
		I
		112th CONGRESS
		2d Session
		H. R. 6277
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Ms. Slaughter
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committees on
			 Transportation and
			 Infrastructure and Homeland Security, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To prohibit the Secretary of Defense and the Secretary of
		  Homeland Security from purchasing equipment or military aircraft containing
		  electronic components that are not manufactured in the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 Keep America Secure
			 Act.
		2.Prohibition
			 against purchasing equipment or military aircraft containing electronic
			 components not manufactured in the United States
			(a)In
			 generalThe Secretary of
			 Defense and the Secretary of Homeland Security may not purchase any equipment
			 or military aircraft that contains electronic components that are not
			 manufactured in the United States.
			(b)ExceptionThe Secretary concerned may waive the
			 application of subsection (a) with respect to a purchase if the Secretary
			 determines that application of such subsection to such purchase would be
			 inconsistent with the public interest or would result in unreasonable costs to
			 the Department of Defense or the Department of Homeland Security, as the case
			 may be.
			(c)Requirement for
			 classification system for electronic componentsThe Secretary of
			 Defense and the Secretary of Homeland Security shall jointly establish a
			 classification system for electronic components. Under the system, electronic
			 components shall be ranked based on how sensitive the components, and the final
			 products containing the components, are to national security.
			(d)Study and report
			 on counterfeit electronic components
				(1)Study
			 requiredThe Secretary of Defense and the Secretary of Homeland
			 Security shall jointly conduct a study on the prevalence of counterfeit
			 electronic components in the supply chains of the Department of Defense and the
			 Department of Homeland Security and options for addressing the issue.
				(2)ReportNot
			 later than 12 months after the date of the enactment of this Act, the
			 Secretaries shall submit to Congress a report on the results of the study
			 required by paragraph (1), including findings and such recommendations as the
			 Secretaries consider appropriate.
				(e)DefinitionsIn
			 this Act:
				(1)Electronic
			 componentsThe term electronic components
			 includes—
					(A)any integrated
			 chip or sensing device;
					(B)communications
			 systems and equipment;
					(C)search,
			 navigation, and guidance systems and equipment; and
					(D)software
			 associated with the items described in subparagraphs (A) through (C).
					(2)Sensitive
			 electronic componentsThe term sensitive electronic
			 components means electronic components ranked the most sensitive to
			 national security under the classification system established under subsection
			 (c).
				3.FAA regulations
			 for use of certain electronic components manufactured in the United
			 StatesNot later than 1 year
			 after the date of enactment of this Act, the Administrator of the Federal
			 Aviation Administration shall issue regulations that require any passenger
			 aircraft constructed after such date and any replacement of electronic
			 components on a passenger aircraft use electronic components (as defined in
			 section 2(e)) manufactured in the United States.
		
